Citation Nr: 0313965	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  98-00 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the claim of service connection for a 
low back disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from June 1943 to February 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in November 1998.  

The case was remanded by the Board to the RO in September 
1999 for additional development of the record.  

In March 2003, the RO found that new and material evidence 
had been presented sufficient to reopen the veteran's claim 
of service connection for a back disability.  The RO then 
subsequently denied the veteran's claim of service connection 
for a low back disorder and returned the case to the Board.  

As a preliminary matter, regardless of the RO's action, the 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  

Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  

As shown hereinbelow, the Board is reopening the claim but 
undertaking additional development on the now reopened claim 
of service connection for a back disorder, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. 67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903).  After giving the notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing this matter.  



FINDINGS OF FACT

1.  In April 1946, the RO denied the veteran's original claim 
of service connection for a back disorder, but the veteran 
did not appeal in a timely fashion from that decision.  

2.  New evidence has been presented since the April 1946 
decision by the RO that bears directly and substantially on 
the veteran's claim of service connection for a back 
disability and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  




CONCLUSION OF LAW

New and material evidence has been submitted since the April 
1946 RO decision to reopen the claim of service connection 
for the residuals of a back injury.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
the appellant's appeal but after the RO's most recent 
consideration of the veteran's claims to reopen, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A(f), 5106, 5107, 
5126 (West 2001).  The liberalizing provisions of the VCAA 
are applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. §§ 5103A(f), 5108.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The rule is effective on November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45, 629. 

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claims to reopen, 
which were received long before that date.  The Board will 
consider this claim under that version of 38 C.F.R. § 3.156 
which is set forth hereinbelow.  

The veteran claims, in essence, that his pre-existing back 
injury was aggravated in service, or in the alternative, that 
he sustained a new back injury in service different from the 
pre-existing sacro-iliac strain noted on his entrance 
examination.  

A careful review of the veteran's service medical records 
reveals that the April 1943 induction examination report 
noted a May 1942 posterior sacro-iliac sprain.  The veteran 
was found physically qualified for active military service.  

A service medical record dated on July 7, 1943 notes the 
veteran's complaints of having pain from the lumbar to sacral 
region.  A July 14, 1943 medical report noted the May 1942 
pre-existing back injury and indicated that the veteran 
complained of having pain in the lower back, dizziness and an 
inability to make the marches.  The veteran was referred to 
the hospital for diagnosis, treatment and disposition.  

A July 21, 1943 notation indicated that there was no evidence 
of orthopedic abnormality.  

The veteran's physical examination report prior to discharge 
was negative for any complaints, findings or diagnosis of a 
back disability.  The veteran was thereafter discharged in 
February 1946.  

One month later, in March 1946, the veteran submitted a claim 
of service connection for aggravation of the back injury.  
The claim was denied by RO rating decision of April 1946.  
The RO found that the veteran's pre-existing back injury was 
not aggravated during service.

The veteran was provided notice of his procedural and 
appellate rights; however he did not perfect his appeal.  The 
RO's April 1946 decision denying service connection for a 
back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2002).  

In April 1997, the veteran submitted a claim of service 
connection for a low back disability.  In support of his 
claim, the veteran noted that he was treated in service in 
July 1943 for a back injury.  

The RO issued a September 1997 rating decision finding that 
new and material evidence had not been submitted sufficient 
to reopen the claim of service connection for a back 
disability.  The veteran timely appealed that determination.  

In November 1998, the veteran testified at a personal hearing 
before a Hearing Officer at the RO.  The veteran reported 
going to the hospital during service for back pain.  He was 
given painkillers.  

In September 1999, the case was remanded to the RO for 
further development of the record.  Subsequent to the Board's 
remand additional medical records were received at the RO 
showing that the veteran was treated for a ruptured 
intervertebral disc with sciatica in 1954.  

Also, the records show that examination of the back in March 
1972 revealed some spasm of the paravertebral lumbar 
musculature with some point tenderness in the area overlying 
L-4, 5, S-1.  The diagnosis was that of discogenic disease of 
the lumbar spine.  

In June 2001, the veteran's private family physician provided 
a memo to the RO opining that it was reasonable to consider 
the veteran's longstanding back pain to be service connected, 
dating from his original injury during infantry basic 
training in 1943.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the April 
1946 RO decision.  

The relevant evidence added to the record since the RO's 
April 1946 decision consists primarily of personal hearing 
testimony. private treatment records showing treatment for a 
back disability in 1954 and in 1972 and a medical opinion 
from the veteran's private physician that the veteran's back 
injury was incurred during service.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the April 1946 decision.  

Furthermore, the evidence is material as to question of 
service connection because it raises the possibility of 
positive continuity of symptomatology since service.  Thus, 
this evidence is relevant and probative to the issues at hand 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2002).  



ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for a low back disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinabove.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



